Title: From Alexander Hamilton to John Quincy Adams, 5 December 1794
From: Hamilton, Alexander
To: Adams, John Quincy


Treasury Department December 5th 1794
Sir
Since writing to you on the first instant, of which the foregoing is a Copy, it has become necessary to inform you, that in consequence of the Presidents having directed Mr. Pinckney to repair immediately to the Court of Madrid, there is a possibility, that he may set out upon his Mission, before the bill drawn upon our Commissioners in Amsterdam reaches London. If this should prove to be the Case, I will then thank you to take upon yourself the negociation of the business, by placing in the Bank of England or in some other situation not less secure and at the disposal of Mr. Pinckney, a sum equal to the amount of the bill in question, say Three hundred and three thousand One hundred and fifteen current guilders with respect to the remainder of the Funds belonging to the United States, in the hands of our Commissioners, I shall refer you to the instructions contained in my letter to you of the first instant.
I am with great respect   Sir   Your most obedient servant
Alexander Hamilton
John Q Adams EsquireMinister Resident atthe Hague
